DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Abstracts generally contain between 50 and 150 words.  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 17 is objected to because of the following informalities:  the limitation “said blood lines” on line 5 should be rewritten as “said blood withdrawal line and said blood return line” for consistency type purposes.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  the limitation “said supply line” on line 9 should be rewritten as “said dialysis supply line” for consistency type purposes.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  the limitation “the composition” on line 10 should be rewritten as “a composition” since it is the first recitation of this limitation although it is considered inherent.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  the limitation “the difference” on line 3 should be rewritten as “a difference” since it is the first recitation of this limitation although it is considered inherent.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  the limitation “the dialysis fluid conductivity” on lines 1-2 should be rewritten as “the conductivity for the dialysis fluid” to better reflect the earlier recitation of this limitation.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17, 19, 27, 29, 32, 33 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation “at least a substance for the dialysis fluid” on line 15 of the claim, it is not clear if this limitation is the same “substance for the dialysis fluid” on line 14 of the claim, or if this limitation is a different type of “substance” altogether.  Examiner interprets them to be the same.
Claim 19 recites the limitation “the predetermined value” on line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 26, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 27 recites the limitation “a predetermined value” on line 2 and on line 3 of the claim.  It is unclear if these “predetermined values” are different from each other, or if they are also the same as “a predetermined value” as already claimed in Claim 24.  Examiner interprets them to be the same.
Claim 29 recites the limitation “said substance”.  It is not clear if this limitation is the same as “at least one substance” previously recited since it is singular.  Examiner interprets them to be the same.
Claim 32 recites the limitation “the substance concentration set point or the conductivity set point” on lines 3-4 of the claim.  There is insufficient antecedent basis for these limitations in the claim.
Claim 33 recites the limitation “a concentration of at least a substance in the dialysis fluid”.  It is not clear if this limitation is the same limitation as “a concentration of at least a substance for the dialysis fluid” as in Claim 17, or if this is a different limitation.  Examiner interprets it to be the same.
Claim 33 recites the phrase “chosen in the group including…”, in which the phrase “the group” indicates a Markush group. Use of the phrase “including” is improper, as a Markush grouping requires the term “consisting of” to make the grouping definite.  See MPEP 2173.05(h) and 2117.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17-19, 21, 22, 24, 25 & 27-33 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Vantard et al., (“Vantard”, EP 2377563 A1).
Claims 17-19, 21, 22, 24, 25 & 27-33 are directed to a dialysis apparatus for extracorporeal blood treatment, an apparatus type invention group.
Regarding Claims 17-19, 21, 22, 24, 25 & 27-33, Vantard discloses an apparatus for extracorporeal blood treatment comprising: 
a filtration unit having a primary chamber and a secondary chamber separated by a semi-permeable membrane, (Blood Treatment Unit 5 with Blood Chamber 12 and Dialysate Chamber 13 divided by Semipermeable Membrane 14, See Figure 1, See paragraphs [0029], [0049] & [0052]); 
a blood withdrawal line connected to an inlet of the primary chamber, (Blood Circuit 8 with Blood Withdrawal Line 9, See Figure 1, and See paragraphs [0047] & [0048]); 
a blood return line connected to an outlet of the primary chamber, (Return Line 11, See Figure 1, and See paragraph [0048]), said blood lines being for connection to a 
a dialysis supply line connected to an inlet of the secondary chamber, (Supply Line 2 of Dialysate Circuit 32, See Figure 1, and See paragraph [0045]); 
a dialysis effluent line connected to an outlet of the secondary chamber, (Discharge Line 6, See Figure 1, and See paragraph [0046]); 
a producer for preparing a dialysis fluid connected to said supply line, (Dialysis Preparation Device 33, See Figure 1, and See paragraphs [0064] & [0065]), and comprising a regulator for regulating the composition of the dialysis fluid, (Regulating Means 38, See Figure 1, and See paragraph [0072]); and 
a control unit connected to the regulator, (Control Unit 19, See Figure 1, and See paragraph [0076]), and programmed for obtaining a proposed value of a first parameter for the dialysis fluid in the dialysis supply line, (See paragraph [0076], ‘target values’ such as blood flow rate, dialysate flow rate etc. or “detected values” such as “the conductivity sensor”), the first parameter being one of a conductivity for the dialysis fluid, a conductivity-related parameter for the dialysis fluid, a concentration of at least a substance for the dialysis fluid, a concentration-related parameter of at least a substance for the dialysis fluid, (See paragraphs [0080] & [0086]), said control unit being configured for determining a set value for the first parameter as a function of the proposed value for the first parameter, (See paragraph [0105]), 
wherein, for at least an interval of proposed values for the first parameter, the control unit is configured to determine the set value so that the set value is different from 
Additional Disclosures Included: 
Claim 18: The apparatus according to claim 17, wherein, for at least said interval of proposed values for the first parameter, the control unit is configured to determine the set value for the first parameter as a linear function of the proposed value for the first parameter, (See paragraph [0105]).  
Claim 19:  The apparatus according to claim 17, wherein, for at least said interval of proposed values for the first parameter, the control unit is configured to determine the set value for the first parameter as a function of the difference between the proposed value for the first parameter and the predetermined value for the first parameter:

    PNG
    media_image1.png
    129
    275
    media_image1.png
    Greyscale

wherein Cprop.value; Kprop.value is the proposed value for the first parameter in the dialysis fluid; Csetvalue; Ksetvalue is the set value for the first parameter in the dialysis fluid; Cpivot; Kpivot is the predetermined value for the first parameter, (See paragraph [0105]; Nadial corresponds to Csetvalue, Nab corresponds to Cprop.value and Nasol corresponds to Cpivot).  
Claim 21:  The apparatus according to claim 17, wherein for at least one predetermined value for the first parameter, the control unit is configured to determine the set value so that the set value is equal to the proposed value, (See paragraph [0108]; If the dialysate sodium concentration value (Nadial) is equal to the blood sodium concentration value, (Nab), the equation in paragraph [0105] will reduce to Nadial = Nab).   
Claim 22:  The apparatus according to claim 17, wherein in case the proposed value for the first parameter is lower than a lower limit for the first parameter, the set value is set to the lower limit, (See paragraph [0099] & [0108], If the blood sodium concentration value is lower than the lowest threshold value, the set value is set to the lowest threshold value), and in case the proposed value for the first parameter exceeds an upper limit for the first parameter, the set value is set to the upper limit, (See paragraph [0099] & [0108], If the blood sodium concentration value is higher than the highest threshold value, the set value is set to the highest threshold value).  
Claim 24:  The apparatus according to claim 17, wherein, for at least said interval of proposed values for the first parameter, the control unit is configured to determine the set value for the first parameter so that the set value differs from the proposed value by a delta, said delta increasing as the proposed value moves away from a predetermined value for the first parameter, (See paragraph [0105]; Nadial corresponds to Csetvalue, Naso corresponds to Cprop.value and Nab corresponds to Cpivot so if Nab increases from Nasol, Nadial will also increase from Nasol by a delta or difference, based on the formula given).
Claim 25: The apparatus according to claim 17, wherein, for at least said interval of proposed values for the first parameter, the control unit is configured to determine the set value for the first parameter so that the set value differs from the proposed value by a delta, said delta increasing linearly in magnitude as the proposed value moves away from a predetermined value for the first parameter, (See paragraph [0105]; Nadial corresponds to Csetvalue, Naso corresponds to Cprop.value and Nab corresponds to Cpivot so if Nab increases from Nasol, Nadial will also increase from Nasol by a delta or difference, based on the formula given, the delta will increase linearly since the equation in paragraph [0105] is linear).
Claim 27: The apparatus according to claim 24, wherein said delta is positive if the proposed value is lower than a predetermined value for the first parameter and wherein said delta is negative if the proposed value is higher than a predetermined value for the first parameter, (See paragraph [0105]; If Nab is smaller than Nasol, the delta or difference between Nadial and Nab is positive since Nadial will be larger than Nab after Nasol is subtracted from Nab making Nab as a whole smaller based on the disclosed function/equation.  If Nab is larger than Nasol, the delta or difference between Nadial and Nab is negative since Nadial will be smaller than Nab after Nasol is subtracted from Nab but Nab remains positive in the disclosed function/equation making Nab larger as a whole).
Claim 28:  The apparatus according to claim 17, wherein, for at least said interval of proposed values for the first parameter, the control unit is configured to determine the set value for the first parameter so that: the set value is lower than the proposed value if the proposed value is higher than a predetermined value for the first parameter; the set value is higher than the proposed value if the proposed value is lower than the predetermined value for the first parameter, (See paragraph [0105]; If Nab is smaller than Nasol, Nadial is higher than Nab since Nadial will be larger than Nab, because Nab is made negative when Nasol is subtracted in the disclosed function/equation.  If Nab is larger than Nasol, Nadial is lower than Nab since Nadial will be smaller than Nab because Nab remains positive when Nasol is subtracted in the disclosed function/equation).  
Claim 29:  The apparatus according to claim 17, wherein the first parameter is the concentration of at least one substance in the dialysis fluid, said substance being sodium, (See paragraph [0086] & [0091]).  
Claim 30: The apparatus according to claim 17, wherein the first parameter is the dialysis fluid conductivity, (See paragraph [0090] & [0091]).  
Claim 31: The apparatus according to claim 17, wherein the control unit drives the regulator for regulating the conductivity or the concentration of at least a substance in the dialysis fluid, the control unit setting the first parameter value for the dialysis fluid in the dialysis supply line at the set value of the first parameter calculated by the control unit, (See paragraph [0086]).
Claim 32: The apparatus according to claim 17, wherein the control unit is configured for either calculating the proposed value for the first parameter or receiving the proposed value as an input, said proposed value for the first parameter being the substance concentration set point or the conductivity set point for running an isotonic dialysis or isonatremic dialysis or an isonatrikalemic dialysis, (See paragraph [0108]; The dialysate conductivity or dialysate sodium concentration is set to be equal to the blood conductivity or actual blood sodium concentration which reads upon the instant Specification of at least “isonatremic dialysis” in which the “sodium concentration of the dialysis fluid does not change pre- to post- filtration unit 2” because the two sodium concentration levels of blood and dialysate on either side of the filter are equal as disclosed in Vantard, making  the two sodium concentrations balanced without any diffusion gradient across the dialyzer).
Claim 33: The apparatus according to claim 17, wherein the control unit is configured for calculating the proposed value for the first parameter as a function of a main contribution term based on one of a plasma conductivity, a plasma conductivity-related parameter, a concentration of at least a substance in the blood, a concentration-related parameter of at least a substance in the blood, (See paragraphs [0097] or [0098]), and the control unit is additionally configured for calculating the proposed value for the first parameter as a function of an adjustment contribution term based on a concentration of at least a substance in the dialysis fluid chosen in the group including bicarbonate, potassium, acetate, lactate, citrate, magnesium, calcium, sulphate and phosphate, (See paragraphs [0080 & [0106]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20, 23 & 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vantard et al., (“Vantard”, EP 2377563 A1), in view of Maierhofer, (US 2017/0265793; the PCT filing date of August 17, 2015 is relied upon in this prior art rejection).
Claims 20, 23 & 26 are directed to an apparatus for extracorporeal blood treatment, an apparatus type invention group.
Regarding Claim 20, Vantard discloses the apparatus according to claim 17, wherein, for at least said interval of proposed values for the first parameter, the control unit is configured to determine the set value for the first parameter as a function of a difference between the proposed value for the first parameter and a predetermined value for the first parameter according to the following mathematical relationship:

    PNG
    media_image2.png
    135
    357
    media_image2.png
    Greyscale

wherein Cprop.value; Kprop.value is the proposed value for the first parameter in the dialysis fluid; Csetvalue; Ksetvalue is the set value for the first parameter in the dialysis fluid; Cpivot; Kpivot is the predetermined value for the first parameter, (See paragraph [0105]; Nadial corresponds to Csetvalue, Nab corresponds to Cprop.value and Nasol corresponds to Cpivot).
Vantard does not explicitly disclose wherein β is a constant chosen in the range 0 to 1: 0< β <1.
Maierhofer discloses an apparatus for extracorporeal blood treatment, (See Abstract, Maierhofer), wherein β is a constant chosen in the range 0 to 1: 0< β <1, (See paragraph [0062], Maierhofer; Kt/V corresponds to β which anticipates the claimed range from 0 to 0.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Vantard by incorporating wherein β is a constant chosen in the range 0 to 1: 0< β <1 as in Maierhofer to determine the set value because when “the initial phase of the dialysis treatment ends”, “a specific treatment efficiency is reached”, (See paragraph [0020], Maierhofer).  During this phase, “the ion concentration in the blood of the dialysis patient may have taken place either only within a limited range or in a largely predictable manner for physiological considerations”, (See paragraph [0020], Maierhofer), making the mathematical relationship applicable.
Regarding Claim 23, Vantard discloses the apparatus according to claim 17, wherein the control unit is configured to determine the set value for the first parameter as a linear function of the proposed value for the first parameter in an interval including a predetermined value for the first parameter, (See paragraph [0105]; Nadial corresponds to Csetvalue, Nab corresponds to Cprop.value and Nasol corresponds to Cpivot, in the form of a linear equation/function).
Vantard does not disclose the control unit being further configured to determine the set value for the first parameter as a non-linear function of the proposed value for the first parameter outside said interval. 
Maierhofer discloses an apparatus for extracorporeal blood treatment, (See Abstract, Maierhofer), the control unit being further configured to determine the set value for the first parameter as a non-linear function of the proposed value for the first parameter outside said interval, (See paragraphs [0044], [0061] & [0062], Maierhofer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Vantard by incorporating the control unit being further configured to determine the set value for the first parameter as a non-linear function of the proposed value for the first parameter outside said interval as in Maierhofer because “reliable measurements are, however, only present after around 20 minutes from the start of treatment” and “measurements at the start of the treatment are subject to large fluctuations which result in larger errors in the concentration determination”, (See paragraph [0072], Maierhofer).  By using the control unit and the functions disclosed in Maierhofer, “these errors are reduced by the invention”, (See paragraph [0072], Maierhofer), enabling the invention to “provide a surrogate for the dialytic ion concentration, preferably the sodium ion concentration, in the blood plasma without additional costs in any dialysis treatment with sufficient precision”, (See paragraph [0013], Maierhofer).
Regarding Claim 26, Vantard discloses the apparatus according to claim 17, but does not disclose wherein, outside said interval of proposed values for the first parameter, the control unit is configured to determine the set value for the first parameter as a nonlinear function of the proposed value for the first parameter, said function having a slope that varies between points, in particular said slope decreasing as the proposed value moves away from a predetermined value for the first parameter.
Maierhofer discloses an apparatus for extracorporeal blood treatment, (See Abstract, Maierhofer), wherein, outside said interval of proposed values for the first parameter, the control unit is configured to determine the set value for the first parameter as a nonlinear function of the proposed value for the first parameter, said function having a slope that varies between points, in particular said slope decreasing as the proposed value moves away from a predetermined value for the first parameter, (See paragraph [0033] or [0061], Maierhofer; The function is exponential or polynomial such that there must be a slope that varies along different points of the curve).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the apparatus of Vantard by incorporating wherein, outside said interval of proposed values for the first parameter, the control unit is configured to determine the set value for the first parameter as a nonlinear function of the proposed value for the first parameter, said function having a slope that varies between points, in particular said slope decreasing as the proposed value moves away from a predetermined value for the first parameter as in Maierhofer because “reliable measurements are, however, only present after around 20 minutes from the start of treatment” and “measurements at the start of the treatment are subject to large fluctuations which result in larger errors in the concentration determination”, (See paragraph [0072], Maierhofer).  By using the control unit and the functions disclosed in Maierhofer, “these errors are reduced by the invention”, (See paragraph [0072], Maierhofer), enabling the invention to “provide a surrogate for the dialytic ion concentration, preferably the sodium ion concentration, in the blood plasma without additional costs in any dialysis treatment with sufficient precision”, (See paragraph [0013], Maierhofer).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/Primary Examiner, Art Unit 1779